Title: Patrick Gibson to Thomas Jefferson, 20 May 1819
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
               Sir
              Richmond 20th May 1819 
            
            Your favor of the 14th Inst is recd—I wrote you on the 12th informing you of the rejection of your note in the US. bank and of its being subsequently discounted for one half the amount for which I credit your account $989.33—Coll Nicholas has just inform’d me that the note sent him has been discounted in the Fs bank but as it did not appear to be your intention to ask for more than $3000 in all, he has given me check for $2000 which is also at your credit—this will leave a balance  as pr Statement below subject to your future dfts of about $1200. he will himself write you upon the subject—It is not practicable to make the alteration you propose in the notes as Coll N: informs me—should you however not require the balance of the $3000. in the hands of Coll Nicholas, for any other purpose, it may be applied to towards the payment of your note to me due the 3d June, the $1000 last obtaind my may then be placed on a permanent footing—Be pleased to send me blanks for the renewal of the whole at your leisure, and I beg you will rest assured that it will afford me much pleasure if I can in any way be serviceable to you
            
              With much respect I am
               Your obt Servt
              Patrick Gibson
            
          
          
            
              
                balance of account rendd
                $  493
                . 8
                
              
              
                 Your dfts to Bacon & Leitch
                〃 262
                .—
                
              
              
                  Remd Vaughan
                〃 800
                .—
                
              
              
                 Curtail & disct on Note in Va B about
                〃 190
                .—
                
              
              
                Subject to your dfts and discts on Notes
                〃1244
                .25
                 $2989.33
              
              
                Nt Prds of your Note for $1000
                $  989
                .33
                
              
              
                Recd this day of W C Nicholas
                〃2000
                —
                 $2989.33
              
            
          
          
            PS: I find I cannot obtain a dft on Philada and must as heretofore direct Mr Vaughan to draw upon me at sight
          
        